DETAILED ACTION
	This is the first office action on the merits for application 17/267,031, which is a national stage entry of PCT/KR2019/007221, filed 6/14/2019, which claims priority to Korean applications KR10-2019-0049829, filed 4/29/2019, and KR10-2018-0150847, filed 11/29/2018, after the request for continued examination filed 7/1/2022.
	Claims 1, 3, 6, and 8-21 are pending in the application; Claims 16-21 are withdrawn. Claims 1, 3, 6, and 8-15 are considered herein.
	In light of the claim amendments filed 7/1/2022, the claim objections are withdrawn, the rejection of Claim 4 under 35 U.S.C. 112(d) is withdrawn, the prior art rejections under Lockau are withdrawn, and the rejections under 35 U.S.C. 112(b) are modified as necessitated by the claim amendments.
	The prior art rejections under modified Nakata are modified as necessitated by the claim amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein L is a distance between the substrate and an observer.” This limitation is considered to introduce new matter into the claims, because the instant specification does not provide support for “L” being any distance between the substrate and an observer,”   merely a “wherein L is a distance between the substrate and an observer, in which the plurality of through holes are not visually recognized by the observer.” The Examiner recommends amending the limitation to recite “wherein a distance S-1 between adjacent through holes on the first surface is equal to or less than 200 μm.” This is supported by paragraph [0083] of the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein L is a distance between the substrate and an observer.” This limitation is indefinite. because “a distance between the substrate and an observer” can be a variable value. Therefore, it is unclear whether the resulting separation of adjacent through holes is also a variable value, or a fixed value. The Examiner recommends amending the limitation to recite “wherein a distance S-1 between adjacent through holes on the first surface is equal to or less than 200 μm.” This is supported by paragraph [0083] of the instant specification.
Claim 3, 6 and 8-15 are indefinite, based on their dependence on Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, et al. (U.S. Patent Application Publication 2006/0112987 A1), in view of Turner, et al. (U.S. Patent Application Publication 2017/0326688 A1). 
In reference to Claim 1, Nakata teaches a transparent semiconductor substrate, corresponding to the polycrystalline silicon substrate 4 of the transparent solar cell (Figs. 1-3, paragraph [0054]).
The substrate 4 of Nakata includes a first surface, corresponding to the bottom surface of layer 4, as shown in Fig. 3.
The substrate 4 of Nakata includes a second surface, corresponding to the top surface of layer 4, as shown in Fig. 3.
Figs. 1-3 teaches that the substrate 4 comprises a plurality of through-holes 8 penetrating the semiconductor substrate.
Nakata teaches that the substrate of his invention comprises multiple through-holes 8 (Figs. 1-2), spaced from each other. 
Nakata teaches that the diameter of the through-holes is 100-300 μm (paragraph [0061]).
This disclosure teaches the limitations of Claim 1, wherein the diameter of the through-hole is equal to or more than 1 μm on the first surface.
Nakata does not teach that the through-hole includes an inclined portion inclined with respect to the first surface and second surface.
However, Nakata teaches that the through-holes 8 are formed by a laser (paragraph [0059]).
To solve the same problem of providing through-holes in a silicon substrate (paragraph [0005]) using a laser (Abstract), Turner teaches that conventional laser processes used to drill holes in substrates result in tapered through-holes (paragraph [0101]).
Turner further teaches that the hole-formation process of his invention is a water-assisted process (Fig. 3C, paragraph [0080]), and that the process of his invention results in the formation of through-holes with a low degree of taper (i.e. some degree of taper) (paragraph [0008]). Finally, Turner teaches that the process of his invention provides the benefit of being a high-speed process useful for forming high-aspect-ratio through holes (paragraph [0002]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, because of the previously-described benefits of the method of Turner.
Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 1, wherein the through-hole includes an inclined portion inclined with respect to the first surface and second surface, i.e. because the through hole is tapered throughout the thickness of the substrate.
Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 1, wherein a diameter of the through-hole increases from the first surface to the second surface, because the “first surface” and the “second surface” can be interpreted to be either of the top/bottom surfaces of the substrate 4 of Nakata.
Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 1, wherein a total area of the plurality of through-holes on the first surface is smaller than a total area of the plurality of through-holes on the second surface, because the diameter of the through-hole increases from the first surface to the second surface, due to the taper in the holes.
Nakata teaches that the total area of the holes on the surface of the solar cell is 1-50% of the total area of the solar cell, which produces solar cells with good light transmission and good output (paragraph [0062]).
Consequently, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the area of the holes on both the first and second surface to be within this range, while still forming the total area of the holes on the second surface to be larger than the total area of the holes on the first surface (which is the result of the method of modified Nakata), because Nakata teaches that this range produces solar cells with good light transmission and good output (paragraph [0062]). 
Forming the area of the holes on both the first and second surface to be within a range of 1-50%, while still forming the total area of the holes on the second surface to be larger than the total area of the holes on the first surface teaches the limitations of Claim 1, wherein the total area of the plurality of through-holes on the first surface is formed 5% to 95% of a total area of the semiconductor substrate, and the total area of the plurality of through-holes on the second surface is formed 6% to 96% of the total area of the semiconductor substrate.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed ranges of “wherein the total area of the plurality of through-holes on the first surface is formed 5% to 95% of a total area of the semiconductor substrate” and “the total area of the plurality of through-holes on the second surface is formed 6% to 96% of the total area of the semiconductor substrate” overlaps with the claimed range of “1-50%.”
Nakata teaches that the distance between centers of adjacent through-holes is “82,” and the diameter of a single through-hole is “81” (Fig. 2, paragraphs [0059]-[0061]).
Per Fig. 4 of the instant specification, the spacing S1 is the difference between the periodicity (i.e. the center-to-center distance between adjacent holes), and twice the radius of the through hole on the surface.
For Nakata, this value of “S1” = 82 –81.
Nakata teaches that the values of 81 are 30-500 microns (paragraph [0061]) and the values of 82 are 1.01-2 times the diameter 81.
This results in a value “S1” for Nakata of 0.3 microns to 970 microns.
Paragraph [0065] of the instant specification teaches that the diameters of the through-holes of the substrate of the instant invention is 1 micron-20 cm.
Paragraph [0072] of the instant specification teaches that the distance between the through-holes in the substrate of the instant invention is 200 microns or less.
Further, Nakata teaches that the spacings of the apertures of the substrate of his invention are selected so that opaque portions between the light-transmissive apertures cannot be visually recognized, and that the row light-transmissive holes in the substrate of his invention appear to be a single light-transmissive groove at a distance of 5 m (paragraph [0060]).
Therefore, it is the Examiner’s position that, because (1) Nakata teaches that the row light-transmissive holes in the substrate of his invention appear to be a single light-transmissive groove at a distance of 5 m, (2) the spacings of the apertures of the substrate of his invention are selected so that opaque portions between the light-transmissive apertures cannot be visually recognized, and (3) the values S1 of modified Nakata (i.e. 0.3 microns to 970 microns) overlap with the range of S1 of the instant specification (i.e. 200 microns or less), then the structure of modified Nakata would result in spacings S1 that would teach the limitations of Equation 2 of Claim 1.
In reference to Claim 3, Nakata teaches that the through-holes are circular (Fig. 2), and that the through-holes are tapered (see the rejection of Claim 1 above).
Therefore, this results in a cross section of the through-hole in a longitudinal direction (i.e. in a side view) having a trapezoidal shape (see, e.g., Figs. 1-2 of the instant specification).
In reference to Claim 6, Nakata teaches that the diameter of the through-hole is 100-300 μm (paragraph [0061]).
The instant specification recognizes that, when the diameter of the through-holes is equal to or greater than 100 μm, the desired haze value is achieved (paragraph [0066]).
Therefore, it is the Examiner’s position that, because diameter of modified Nakata is in the range recognized by the instant specification, the substrate of modified Nakata has the haze value recited in Claim 6.
In reference to Claim 8, Fig. 3 of Nakata teaches that the transparent semiconductor substrate further includes a light-reflecting layer, corresponding to layer 5 (paragraph [0050]).
In reference to Claim 9, Fig. 3 of Nakata teaches that the transparent semiconductor substrate further includes a light-reflecting layer 5 disposed on (i.e. structurally connected to) the first surface, the inclined portion (i.e. structurally connected to the inclined surface), and the second surface (i.e. structurally connected to the second surface).
In reference to Claim 12, Nakata does not teach that the semiconductor substrate includes either amorphous silicon or crystalline silicon (paragraph [0049]).

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, et al. (U.S. Patent Application Publication 2006/0112987 A1), in view of Turner, et al. (U.S. Patent Application Publication 2017/0326688 A1), as applied to Claim 1, and further in view of Chen, et al. (U.S. Patent Application Publication 2008/0072959 A1).
In reference to Claims 10-11, modified Nakata does not teach that the transparent semiconductor substrate comprises an anti-reflection layer.
However, Nakata teaches that the front surface of the device comprises a ZnO layer 3 that functions as a front contact (Fig. 3, paragraph [0048]).
To solve the same problem of providing a silicon (22) solar cell with a front transparent electrode 24 comprising ZnO and a rear electrode 26, Chen teaches a silicon solar cell with these structures (Fig. 2, paragraphs [0019]-[0038]).
Chen further teaches that structuring the ZnO-containing front transparent conductive layer of his invention to have a thickness corresponding to an odd-numbered multiple of a quarter of the wavelength of the incident light provides the benefit that the ZnO decreases the reflectivity of incident light to below 1% (paragraph [0037]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have controlled the thickness of the ZnO front contact layer of the device of modified Nakata to have a thickness corresponding to an odd-numbered multiple of a quarter of the wavelength of the incident light, to provide the benefit of decreasing the reflectivity of the layer, as taught by Chen.
Controlling the thickness of the ZnO front contact layer of the device of modified Nakata to have a thickness corresponding to an odd-numbered multiple of a quarter of the wavelength of the incident light, as taught by Chen, teaches the limitations of Claim 10, wherein the transparent semiconductor substrate further includes an anti-reflection layer.
Controlling the thickness of the ZnO front contact layer of the device of modified Nakata to have a thickness corresponding to an odd-numbered multiple of a quarter of the wavelength of the incident light, as taught by Chen, teaches the limitations of Claim 11, wherein the transparent semiconductor substrate further includes an anti-reflection layer disposed on (i.e. disposed over and/or structurally connected to) the first surface, the inclined portion of each through-hole, and the second surface.
In reference to Claims 13 and 15, modified Nakata does not teach that the transparent semiconductor substrate comprises a passivation layer.
However, Nakata teaches that the front surface of the device comprises a ZnO layer 3 that functions as a front contact (Fig. 3, paragraph [0048]).
To solve the same problem of providing a silicon (22) solar cell with a front transparent electrode 24 comprising ZnO and a rear electrode 26, Chen teaches a silicon solar cell with these structures (Fig. 2, paragraphs [0019]-[0038]). 
Chen further teaches that the ZnO-containing front layer of his invention is structured to provide the benefits of functioning as a surface passivation layer (paragraphs [0022]-[0023]), an anti-reflective layer providing a reflectivity of less than 1%, and a transparent conductive layer ([0037]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured the front ZnO layer of modified Nakata to have the structure of the ZnO layer of Chen, because Chen teaches that the ZnO layer of his invention provides the benefits of surface passivation and decreasing the surface reflectivity.
Structuring the front ZnO layer of modified Nakata to have the structure of the ZnO layer of Chen teaches the limitations of Claim 13, wherein the transparent semiconductor substrate further includes a passivation layer disposed on (i.e. structurally connected to) the first surface, the second surface, and the inclined portion of each through-hole.
Structuring the front ZnO layer of modified Nakata to have the structure of the ZnO layer of Chen teaches the limitations of Claim 15, wherein the passivation layer disposed on the first surface, the second surface and/or the inclined portion of each through-hole includes an oxide of a metal (i.e. Zn).
In reference to Claim 14, modified Nakata does not teach that the transparent semiconductor substrate comprises a passivation layer disposed to directly contact the first surface, the second surface, and the inclined portion.
However, Nakata teaches that layer 3 may be ZnO (Fig. 3, paragraph [0048]), and that a layer of ZnO may contact the rear surface of the semiconductor layer 4 (paragraph [0050]).
To solve the same problem of providing a silicon (22) solar cell with a front transparent electrode 24 comprising ZnO and a rear transparent electrode 26 comprising ZnO, Chen teaches a silicon solar cell with these structures (Fig. 2, paragraphs [0019]-[0038]).
Chen further teaches that the ZnO layers of his invention is structured to provide the benefits of functioning as a surface passivation layer (paragraphs [0022]-[0023]), an anti-reflective layer providing a reflectivity of less than 1%, and a transparent conductive layer ([0037]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured both the front and rear ZnO layers of modified Nakata to have the structure of the ZnO layers of Chen, because Chen teaches that the ZnO layers of his invention provides the benefits of surface passivation and decreasing the surface reflectivity.
Structuring the front and rear ZnO layers of modified Nakata to have the structure of the ZnO layers of Chen teaches the limitations of Claim 14, wherein the transparent semiconductor substrate further includes a passivation layer disposed to directly contact the first surface and the second surface.
Structuring the front and rear ZnO layers of modified Nakata to have the structure of the ZnO layers of Chen teaches the limitations of Claim 14, wherein the transparent semiconductor substrate further includes a passivation layer disposed to directly contact the inclined surface, because Fig. 3 of Nakata teaches that the edges of the inclined surface of the through hole directly contacts the ZnO layers on the front and rear surfaces of the device.

Response to Arguments
The Applicant's arguments filed 7/1/2022 have been fully considered but they are not fully persuasive.
The Applicant’s arguments with respect to the claim objections, the rejections under 35 U.S.C. 112(b) and (d), and the prior art rejections under Lockau are persuasive; these rejections are withdrawn.
New grounds of rejection are presented under 35 U.S.C. 112(a) and (b), based on the claim amendments.
The Applicant’s arguments regarding the rejections under modified Nakata on pages 8-10 of the response are not persuasive.
The Applicant argues that modified Nakata does not teach the amended limitations of Claim 1.
This argument is not persuasive, and the Examiner respectfully maintains the position that Nakata in view of Turner teaches the claimed areas of the through holes on the first and second surfaces, as follows:
Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 1, wherein a total area of the plurality of through-holes on the first surface is smaller than a total area of the plurality of through-holes on the second surface, because the diameter of the through-hole increases from the first surface to the second surface, due to the taper in the holes.
Nakata teaches that the total area of the holes on the surface of the solar cell is 1-50% of the total area of the solar cell, which produces solar cells with good light transmission and good output (paragraph [0062]).
Consequently, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the area of the holes on both the first and second surface to be within this range, while still forming the total area of the holes on the second surface to be larger than the total area of the holes on the first surface (which is the result of the method of modified Nakata), because Nakata teaches that this range produces solar cells with good light transmission and good output (paragraph [0062]). 
Forming the area of the holes on both the first and second surface to be within a range of 1-50%, while still forming the total area of the holes on the second surface to be larger than the total area of the holes on the first surface teaches the limitations of Claim 1, wherein the total area of the plurality of through-holes on the first surface is formed 5% to 95% of a total area of the semiconductor substrate, and the total area of the plurality of through-holes on the second surface is formed 6% to 96% of the total area of the semiconductor substrate.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed ranges of “wherein the total area of the plurality of through-holes on the first surface is formed 5% to 95% of a total area of the semiconductor substrate” and “the total area of the plurality of through-holes on the second surface is formed 6% to 96% of the total area of the semiconductor substrate” overlaps with the claimed range of “1-50%.”

It is noted that the Applicant has not provided a showing of criticality or unexpected results sufficient to overcome the rejections under modified Nakata. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721